DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                             JAMES VIERA,
                               Appellant,

                                    v.

   NOVATION VENTURES, LLC, a Florida Limited Liability Company,
            BRYANN CABRAL, and JOHN MARSANO,
                        Appellees.

                             No. 4D20-1943

                           [August 18, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
502017CA006191XXXXMB.

   W. Aaron Daniel, Elliot B. Kula, and William D. Mueller of Kula &
Associates, P.A., Miami, and Griffin Klema of Klema Law, P.L., Tampa, for
appellant.

   Robert A. Sweetapple of Sweetapple, Broeker & Varkas, PL, Boca
Raton, for appellee Novation Ventures, LLC.

KUNTZ, J.

   James Viera appeals the circuit court’s order denying his motion for
attorney’s fees and costs after an involuntary dismissal. We affirm the
denial of his motion for attorney’s fees without discussion. But we
reverse the court’s order denying costs.

   After Novation Ventures, LLC’s complaint was dismissed for failure to
prosecute, Viera timely filed a motion for costs based on Florida Rule of
Civil Procedure 1.420(d). That rule is clear and states: “Costs in any
action dismissed under this rule shall be assessed and judgment for
costs entered in that action, once the action is concluded as to the party
seeking taxation of costs.”

   Based on Rule 1.420(d)’s plain language, the court erred when it
denied Viera’s motion to tax costs. We reverse the court’s denial of the
motion to tax costs and remand for further proceedings.
  Reversed and remanded.

DAMOORGIAN, J., and FAHNESTOCK, FABIENNE E., Associate Judge, concur.

                          *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2